*724Appeal from Tax Appeal Court, First Taxation Division.
*725Decided March 2, 1904.
Castle & Withington for tax-payer. Robertson & Wilder for assessor.
(1) Land on Vineyard Street, mauka side, between Nuuanu and Liliha, Kauluwela, Honolulu. Area 2.25 acres. Returned at $8000; assessed at $14000. Valued by Tax Court at' $8000. (2) Improvements on land just described. Returned at $6500; assessed at $8000. Valued by Tax Court at $6500. Appeal by assessor.

Per Ouriam.

Valuations appealed from affirmed.